COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Herman Miller v. Pawnee Leasing Corporation

Appellate case number:      01-18-00429-CV

Trial court case number:    2016-007112-3

Trial court:                County Court at law No. 3 of Tarrant County

     Appellant, Herman Miller, has filed an “Application of Non-Resident Attorney For
Admission Pro Hac Vice.”
       Pursuant to Rule XIX of the Rules Governing Admission to the Bar of Texas, if a
non-resident attorney seeks to participate in proceedings in Texas, he shall file a motion
containing: “a list of all cases and causes, including cause number and caption, in Texas
courts in which the non-resident attorney has appeared or sought leave to appear or
participate within the past two years.” TEX. RULES GOVERN. BAR ADM’N R. XIX(a) (West
2018). Appellant’s motion does not address this requirement.
     Accordingly, we DENY appellant’s motion. Nevertheless, we will consider an
amended motion for admission that complies with Rule XIX.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: June 12, 2018